Citation Nr: 1023255	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  00-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic back 
disorder, to include lumbosacral spine, degenerative disc 
disease (DDD), and spinal stenosis.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder, to include degenerative joint disease (DJD).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder with psychotic 
features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Appellant served on active duty from January 1976 to 
February 1976.  He had verified active duty for training 
(ACDUTRA) from July 27, 1985 to August 10, 1985; 
June 25, 1987 to July 11, 1987; October 24, 1987 to 
October 25, 1987; May 14, 1988 to May 28, 1988; June 23, 1989 
to July 7, 1989; February 10, 1990 to February 11, 1990; 
May 29, 1993 to May 31, 1993; June 4, 1993 to June 6, 1993; 
June 7, 1993 to June 13, 1993; June 16, 1993 to 
June 17, 1993; June 22, 1993 to June 25, 1993; July 14, 1993 
to July 16, 1993; July 18, 1993 to August 1, 1993; 
September 16, 1993 to September 18, 1993 and 
September 20, 1993 to September 30, 1993, from the Puerto 
Rico Army National Guard.  His inactive duty for training 
(INACDUTRA) has not been verified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

The case was remanded in October 2001 with directions to 
verify all periods of both ACDUTRA and INACDUTRA with the 
Puerto Rico National Guard.  This was not done.  In 
March 2006, the Board remanded the claim again, requiring 
that all periods of both ACDUTRA and INACDUTRA with the 
Puerto Rico National Guard be verified, and if not 
verifiable, the appellant should be so informed and it should 
be noted in the claims folder.  The appellant's ACDUTRA was 
verified; however, it is not clear if an attempt was made to 
verify his INACDUTRA as it was not reflected in the claims 
folder and only the ACDUTRA was reflected as verified.  

Additionally, the appellant was to be afforded VA 
examinations, however, they were to be conducted after the 
appellant's periods of ACDUTRA and INACDUTRA were verified.  
Unfortunately, the VA examinations were conducted prior to 
the verification of the appellant's service.  The U.S. Court 
of Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Finally, during the appellant's November 2003 and 
February 2007 VA psychiatric examinations, the examiner 
stated that the appellant developed depressive symptoms long 
after his accident due to his serious financial burden, lack 
of adequate income, inability to work, wife's condition, lack 
of improvement of his physical conditions, and frustration 
with his situations.  The appellant is service connected for 
chronic recurrent muscle contraction, tension headaches with 
migrainous component, posttraumatic.  He also has applied for 
service connection for other conditions that are presently on 
appeal.  If the appellant's physical condition that causes 
his psychiatric disorder is considered to be service-
connected, this could raise the issue of entitlement to 
service connection for a psychiatric disorder to include 
major depressive disorder with psychotic features, secondary 
to a service-connected condition.  He should be provided the 
appropriate notice on secondary service connection.   


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will provide the 
appellant with notice which is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) pertaining to 
the secondary service-connected claim 
for a psychiatric disorder.  The notice 
letter will also specifically advise 
the appellant of the information and 
evidence not of record that is 
necessary to substantiate the claim.  
The notice letter should inform him 
about secondary service connection to 
include aggravation of a nonservice-
connected disorder by a service-
connected disability.  

2.  Verify all of the appellant's 
periods of inactive duty training 
(INACDUTRA), if any, with the Puerto 
Rico National Guard.  If, for any 
reason, this information is not 
verifiable, the appellant is to be so 
informed and the inability to verify 
the INACDUTRA must be noted in the 
claims folder.  

3.  Thereafter, the appellant is to be 
afforded VA examinations in order to 
determine the nature and etiology of 
his lumbosacral spine, right knee, left 
knee, cardiovascular (hypertension), 
and psychiatric disorders.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiners are 
to be informed of the specific dates of 
all of the appellant's periods of 
ACDUTRA and INACDUTRA prior to the 
examination of the appellant, and, 
further, directed to provide medical 
opinions as to whether it is at least 
as likely as not (50 percent 
probability or more) that any current 
back, right knee, left, knee, 
cardiovascular (hypertension), or 
psychiatric disorder found is related 
to any of the appellant's periods of 
ACDUTRA and whether any current back, 
right or left knee disorders is related 
to any period of INACDUTRA.  

Additionally, an opinion should also be 
made as to whether it is at least as 
likely as not that the appellant's 
psychiatric disorder is due to or 
aggravated by a service-connected 
disorder.  

The claims folder and a complete copy 
of this REMAND must be provided to and 
reviewed by the examiners in 
conjunction with the examinations.  The 
examination reports should reflect that 
such a review was conducted and that 
the appellant's service (ACDUTRA and/or 
INACDUTRA) was reviewed prior to 
examining the appellant.  The 
rationales for the medical opinions 
should be set forth in the report.

4.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations, to 
include secondary service connection.  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


